Exhibit 10.32

AMENDMENT AGREEMENT

This Amendment Agreement is entered into and effective this 1st day of May 2013,
by and between Cryo-Cell International, Inc. (the “Company”) and Oleg Mikulinsky
(the “Executive”).

RECITALS

 

  A. The Company and the Executive entered into an Employment Agreement dated
March 5, 2012 (the “Employment Agreement”).

 

  B. The initial term of term of the Employment Agreement has concluded and an
additional one year term is currently underway.

 

  C. The Company and the Executive desire to amend the terms of the Executive’s
Employment Agreement as shown below in order to retain the Executive’s services
with the Company.

NOW, THEREFORE, in consideration of the foregoing, the parties agree and the
Employment Agreement is hereby amended as follows:

Amendment

 

  1. Section 2(a) is deleted in its entirety and replaced with the following:

 

  a.) Base Salary

Commencing on May 1, 2014 the Executive shall receive an annualized base salary
(the “Base Salary”) which is not less than $165,000 per year. Throughout the
Term, the Executive shall be eligible for discretionary annual merit increases
and/or other base salary adjustments as deemed appropriate by the Company’s
Chief Executive Officer. The Executive’s Base Salary will be payable in
equivalent bi-weekly installments, subject to usual and required payroll
deductions, including, without limitation, applicable taxes.

 

  2. Section 3(b) is deleted in its entirety and replaced with the following:

 

  b.) Resignation or Termination At or After Change in Control

In the event of the Executive’s voluntary resignation from the Company’s employ
upon a Change in Control or the Executive’s employment is terminated upon or
within one (1) year after a Change in Control defined in subparagraph 3(c)
below, or prior to the Change in Control if the Executive’s termination,
demotion or relocation was either a condition of the Change in Control or was at
the request of any person related to the Change in Control, and such termination
was initiated by the Company without cause or by the Executive due to being
requested to accept without cause a demotion or relocation:

(i) The Company shall pay to the Executive any earned and accrued but unpaid
installment of Base Salary through the date of resignation or termination, at
the rate in effect on the date of termination, or if greater, on the date
immediately preceding the date that a Change in Control occurs, and all other
unpaid amounts to which the Executive is entitled as of the date of termination
under any compensation plan or



--------------------------------------------------------------------------------

program of the Company, including, without limitation, all accrued vacation
time. Stock options, shares of restricted stock, performance awards, stock
appreciation rights, and LTI awards granted to Executive by the Company through
the date of termination shall be treated in accordance with the applicable plans
and policies of the Company. All outstanding stock options shall vest upon
termination.

(ii) In lieu of any further Base Salary, bonus payments and benefits to the
Executive for periods subsequent to the date of resignation or termination, the
Company shall pay as liquidated damages to the Executive, an amount equal to
twelve (12) months of the Executive’s annual Base Salary at the rate in effect
as of the date of termination, or if greater, on the date immediately preceding
the date that a Change in Control occurs.

IN WITNESS WHEREOF, the parties to this Amendment Agreement have placed their
hands as of the day and year below written.

 

    Cryo-Cell International, Inc.

/s/ Oleg Mikulinsky

    By:  

/s/ David Portnoy

Oleg Mikulinsky     Name:   David Portnoy     Title:   Co-Chief Executive
Officer Date: May 1, 2013     Date:   May 1, 2013

 

2